Exhibit 10(s)

 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of the 11th day of June 2004, by and between Church & Dwight
Co., Inc. (the “Company”), and James R. Craigie (the “Executive”).

 

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company, upon the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements set
forth below, the Company and the Executive agree as follows:

 

1. Employment, Term.

 

1.1 Employment. The Company agrees to employ the Executive in the positions and
with the responsibilities, duties and authority set forth in Section 2.

 

1.2 Term. The term of the Executive’s employment under this Agreement shall
commence as of June 21, 2004 and shall terminate in accordance with this
Agreement.

 

2. Position, Duties, Board Membership.

 

2.1 Position. The Executive shall serve the Company in the position of President
and Chief Executive Officer, effective on July 6, 2004.

 

2.2 Duties. The Executive shall perform, faithfully and diligently, such duties,
and shall have such responsibilities, appropriate to said position, as shall be
assigned to him from time to time by the Board of Directors of the Company (the
“Board”). The Executive shall report to the Board. The Executive shall devote
his full business time and attention to the performance of his duties and
responsibilities hereunder. Anything herein to the contrary notwithstanding,
nothing shall preclude the Executive from (i) serving on one board of a
for-profit organization, presently World Kitchen, Inc., with future board
service at other companies subject to prior approval of the Board, (ii) serving
on the boards of directors of trade associations, (iii) engaging in charitable
activities and community affairs, presently including service on the board of
Graham Windham, and (iv) managing his personal investments and affairs, provided
that the activities described in the preceding clauses (i) through (iv) do not
interfere with the proper performance of his duties and responsibilities
hereunder.

 

2.3 Board Membership. The Executive shall be appointed to the Board effective on
July 6, 2004.

 

1



--------------------------------------------------------------------------------

3. Base Salary, Annual Incentive, Stock Options, Other Benefits.

 

3.1 Base Salary. During the term of this Agreement, the Company shall pay to the
Executive a minimum base salary at the rate of $650,000 per annum, payable in
accordance with the standard payroll practices of the Company. The Executive
shall be entitled to periodic reviews for increases in base salary during the
term hereof, as shall be determined and approved by, and in the sole discretion
of the Board, taking account of the performance of the Company and the
Executive, Company policy and other factors generally considered relevant to the
salaries of executives holding similar positions with enterprises comparable to
the Company. The first such review shall take place on or about April 1, 2005.

 

3.2 Annual Incentive. (a) In addition to the base salary provided for in Section
3.1, the Executive shall be eligible to receive an annual incentive payment, as
approved by the Board, in each calendar year of the Company falling during the
term of this Agreement. The target incentive (the “Target Incentive”) for the
Executive will be 100% of base salary, with a minimum incentive of 0% of base
salary up to a maximum incentive of 200% of base salary, based on the
achievement of performance goals previously established for the Company and the
Executive and approved by the Board. For 2004, a minimum incentive will be paid
at the target level of 100% of base salary, pro-rated based on the number of
days in 2004 following commencement of employment under this Agreement. Any
annual incentive provided to the Executive shall be payable upon or within a
reasonable period of time after the receipt of the Company’s audited financial
statements for the applicable calendar year in accordance with the Company’s
normal practices. Subject to subparagraph (b) below, in order to be eligible to
receive an annual incentive payment with respect to any calendar year, the
Executive must be employed by the Company on January 1st of the immediately
succeeding calendar year.

 

(b) In the event of the termination of employment of the Executive pursuant to
Section 6.1 (Death), or Section 6.2 (Disability) of this Agreement, the
Executive (or his estate or other legal representative) shall be entitled to a
pro-rated incentive for the calendar year in which such termination takes place
(payable in accordance with Section 3.2(a)) in an amount equal to the product of
(i) the bonus for such calendar year at 100% of targeted bonus, multiplied by
(ii) a fraction, the numerator of which is the number of days from the beginning
of such calendar year to the date of termination, and the denominator of which
is 365. In the event of the termination of employment of the Executive pursuant
to Section 6.3 (Due Cause) or Section 6.5 (Voluntary Termination) of this
Agreement, the Executive shall not be entitled to an incentive for the calendar
year of the Company in which such termination takes place. In the event of the
termination of employment of the Executive pursuant to Section 6.4 (Termination
by the Company Without Cause), or Section 6.6 (Termination by Executive for Good
Reason), the Executive shall be entitled to a pro-rated incentive for the
calendar year in which such termination takes place (payable in accordance with
Section 3.2(a)) in an amount equal to the product of (i) the bonus for such
calendar year, based on the attainment of stated Board objectives, multiplied by
(ii) a fraction, the numerator of which is the number of days from the beginning
of such calendar year to the date of termination, and the denominator of which
is 365.

 

2



--------------------------------------------------------------------------------

3.3 Stock Options. (a) The Company shall grant to the Executive options to
purchase one hundred twenty-five thousand (125,000) shares of common stock (the
“Stock”), pursuant to the terms of the Stock Award Plan, as the same may be
amended from time to time in accordance with its terms (the “Stock Award Plan”),
of the Company, upon the commencement of Executive’s employment hereunder
pursuant to Section 1.2 of this Agreement.

 

(b) The options provided in subparagraph (a) shall be evidenced by a stock
option agreement (“Option Agreement”) entered into between the Executive and the
Company, which agreement shall provide for vesting of 41,666 options on each of
the first and second anniversaries of the date of grant, and 41,668 options on
the third anniversary of date of grant of such Stock and a term of ten years.
The Option Agreement is attached hereto as Exhibit A. All other terms of the
grant shall be governed by the Stock Award Plan.

 

(c) The Executive may participate in future awards of options (beginning in
2005) to purchase Stock and/or participate in other stock-based incentives in a
manner consistent with any stock award plan adopted by the Company for its
senior corporate officers. The determination as to the amount of options and/or
other stock-based incentives, if any, shall be at the sole discretion of the
Board.

 

(d) All issues concerning vesting, exercising, and forfeiture of stock options
granted under this Agreement shall be governed by the terms of the Option
Agreement and Stock Award Plan.

 

3.4 Senior Corporate Officer Benefits. The Executive shall be entitled to
participate in whatever benefit plans are now existing or are hereafter adopted
by the Board for the senior corporate officers of the Company.

 

4. Expense Reimbursement, Relocation Expenses.

 

4.1 Expense Reimbursement. During the term of this Agreement, the Company shall
reimburse the Executive for all reasonable and necessary out-of-pocket expenses
incurred by him in connection with the performance of his duties hereunder, upon
the presentation of proper accounts in accordance with the Company’s policies
and practices for senior corporate officers.

 

4.2 Relocation Expenses. The Company shall provide the Executive with
reimbursement for relocation expenses in accordance with its current relocation
program, with an after-tax lump sum payment of $25,000 for miscellaneous
expenses. The Company will also reimburse the Executive for reasonable temporary
housing rental and utilities expenses in the Princeton, New Jersey area for up
to fifteen (15) months following commencement of his employment under this
Agreement.

 

3



--------------------------------------------------------------------------------

5. Pension and Welfare Benefits, and Vacation.

 

5.1 Benefit Plans. During the term of this Agreement, the Executive will be
eligible to participate in all employee benefit plans and programs (including,
without limitation 401(k) Plan, medical, dental, life, and disability plans of
the Company) offered by the Company from time to time to its senior corporate
officers, subject to the provisions of such plans and programs as in effect from
time to time.

 

5.2 Vacation. The Executive shall be entitled to four (4) weeks vacation per
annum.

 

6. Termination of Employment.

 

6.1 Death. In the event of the death of the Executive, the Company shall pay to
the estate or other legal representative of the Executive the base salary
provided for in Section 3.1 (at the annual rate then in effect) accrued to the
date of the Executive’s death and not theretofore paid to the Executive, and an
incentive payment calculated as provided in Section 3.2(b), as well as all
unreimbursed business expenses incurred through the date of termination and any
unpaid prior year incentive payment. Rights and benefits of the estate or other
legal representative of the Executive under the benefit plans and programs of
the Company shall be determined in accordance with the provisions of such plans
and programs.

 

6.2 Disability. If the Executive becomes permanently and totally incapacitated
by reason of sickness, accident or other physical or mental disability (as
defined in the Company’s Long Term Disability program then in effect), the
Company shall terminate the Executive and shall pay to the Executive the base
salary provided for in Section 3.1 (at the annual rate then in effect) accrued
to the date of the Executive’s termination and not theretofore paid to the
Executive, and an incentive payment calculated as provided in Section 3.2(b), as
well as all unreimbursed business expenses incurred through the date of
termination and any unpaid prior year incentive payment. Rights and benefits of
the Executive under the benefit plans and programs of the Company shall be
determined in accordance with the provisions of such plans and programs.

 

6.3 Due Cause. The employment of the Executive hereunder may be terminated by
the Company at any time for Due Cause (as hereinafter defined). In the event of
such termination, the Company shall pay to the Executive the base salary
provided for in Section 3.1 (at the annual rate then in effect) accrued to the
date of such termination and not theretofore paid to the Executive, as well as
all unreimbursed business expenses incurred through the date of termination and
any unpaid prior year incentive payment. Rights and benefits of the Executive
under the benefit plans and programs of the Company shall be determined in
accordance with the provisions of such plans and programs. For purposes hereof,
“Due Cause” shall be defined as (a) the Executive’s substantial failure to
discharge his duties and responsibilities under this Agreement for any reason
other than permanent and total incapacity by reason of sickness, accident or
other physical or mental disability (as defined in the Company’s

 

4



--------------------------------------------------------------------------------

Long Term Disability program then in effect), after being given notice in
writing and opportunity to cure, (b) any act of willful misconduct, dishonesty,
or fraud involving the Company, or (c) any breach of the Executive’s fiduciary
duties to the Company.

 

6.4 Termination by the Company Without Cause. The Company may terminate the
Executive’s employment at any time for whatever reason it deems appropriate or
without reason; provided, however, that in the event that such termination is
not pursuant to Section 6.1 (Death), 6.2 (Disability), 6.3 (Due Cause) or 6.5
(Voluntary Termination), the Company shall pay to the Executive (a) the base
salary provided for in Section 3.1 (at the annual rate then in effect) accrued
to the date of the Executive’s termination and not theretofore paid to the
Executive and an incentive payment calculated as provided in Section 3.2(b); and
(b) severance pay in the form of base salary continuation for the period of
twenty-four (24) months (the “Severance Period”), commencing on the day
immediately following the date of termination, at a rate equal to the base
salary then in effect; provided, however, that such salary continuation shall
not be subject to offset during the first twelve months of the Severance Period
but shall be subject to offset beginning on the first day of the thirteenth
month through the end of the Severance Period by any salary compensation
received by the Executive from other full time employment. During the Severance
Period, the Company shall continue to provide life, medical and dental coverage
for the Executive at the levels which were being provided to the Executive
immediately prior to the termination of his employment on the same basis as such
benefits are provided to other senior corporate officers of the Company;
provided, however, that all such benefits shall be offset by any like benefits
received by the Executive from other full time employment at any time during the
Severance Period. In addition, the Company shall pay all unreimbursed business
expenses incurred through the date of termination and any unpaid prior year
incentive payment. The Company will also provide outplacement services to the
Executive, up to a maximum cost of $75,000. Rights and benefits of the Executive
under the other benefit plans and programs of the Company shall be determined in
accordance with the provisions of such plans and programs.

 

6.5 Voluntary Termination. The Executive may terminate his employment with the
Company at any time upon thirty (30) days’ prior written notice to the Company.
In the event of such termination, the Company shall pay to the Executive the
base salary provided for in Section 3.1 (at the annual rate then in effect)
accrued to the date of such termination and not theretofore paid to the
Executive, as well as all unreimbursed business expenses incurred through the
date of termination and any unpaid prior year incentive payment. Except as
otherwise provided in this Agreement, rights and benefits of the Executive under
the benefit plans and programs of the Company shall be determined in accordance
with the provisions of such plans and programs.

 

6.6 Termination by Executive for Good Reason. If at any time during the term of
this Agreement there occurs:

 

  (a) a material diminution of the Executive’s responsibilities;

 

5



--------------------------------------------------------------------------------

  (b) any reduction in the sum of the Executive’s annual base salary and Target
Incentive as of the first day of employment under this Agreement;

 

  (c) any relocation of the Executive’s principal site of employment to a
location more than 50 miles from Princeton, New Jersey; or

 

  (d) any material breach of this Agreement on the part of the Company,

 

and in the case of any of clauses (a), (b), (c), or (d), the Company has failed
to cure such occurrence within thirty (30) days of receipt of written notice
from the Executive, then, at the option of the Executive, exercisable by the
Executive within sixty (60) days after the occurrence of any of the foregoing
events, the Executive may resign from employment with the Company by delivering
a notice in writing (the “Notice of Termination”) to the Company. Upon
termination in accordance with this Section 6.6, the Executive shall be entitled
to the salary, bonus, severance pay and other benefit provisions of Section 6.4
in their entirety.

 

6.7 Directorships. Upon termination of employment the Executive will resign as
of the date of termination from any and all directorships the Executive may hold
in the Company and its subsidiaries and affiliates, unless otherwise requested
by the Board.

 

6.8 Separation Agreement. Upon termination of employment and as a condition to
the Executive’s entitlement to the payments and other benefits provided herein,
the Executive and the Company will enter into an agreement including, among
other things, an agreement of each of the parties to refrain making any
disparaging or defamatory statements or comments to third parties regarding the
other (including the Company’s officers, directors, employees, affiliates,
agents or representatives), and a waiver and general release by the Executive of
all claims related to the Executive’s employment and termination in form and
substance satisfactory to the Company.

 

7. Confidential Information.

 

7.1 Nondisclosure. During the term of his employment and thereafter, other than
in the ordinary course of performing his duties for the Company or with the
Company’s written consent, the Executive will not disclose, use, disseminate,
lecture upon or publish Confidential Information of which he becomes informed
during his employment, whether or not developed by him, except when required to
do so by a court of law, by any governmental agency having supervising authority
over any business of the Company or by any administrative or legislative body
with jurisdiction to order him to disclose such information.

 

7.2 Confidential Information Defined. “Confidential Information” means
information disclosed to the Executive or known by him as a result of his
employment by the Company, not generally known in the industry, about the
Company’s services, products or customers, including, but not limited to,
procedures and protocols, research,

 

6



--------------------------------------------------------------------------------

technology, operating models, finance, strategic planning, client retention,
data processing, insurance plans, risk management, marketing, contracting and
selling, and employees. Confidential Information includes information relating
to his own compensation and benefits, however, he may disclose such information
only to his family, attorneys, accountants, advisors, or government authorities.

 

8. Interference with the Company.

 

The Executive will not, (a) for a period of twenty-four (24) months after
termination of his employment with the Company, directly or indirectly, (i)
engage, whether as principal, agent, investor, representative, stockholder
(other than as the holder of not more than five percent (5%) of the stock or
equity of any corporation the capital stock of which is publicly traded),
employee, consultant, volunteer or otherwise, with or without pay, in any
activity or business venture, anywhere within the world, which manufactures
and/or sells Laundry, Condoms, Depilatory, Pregnancy Testing, Sodium
Bicarbonate, Oral Care or Deodorizing products, or any products or product lines
acquired after the date of this Agreement, which compete with the products
manufactured and/or sold by the Company or any subsidiary, affiliate or division
thereof, (ii) solicit or entice or endeavor to solicit or entice away any of the
clients or customers of the Company, either on his own account or for any other
person, firm, corporation or organization, (iii) directly or indirectly solicit
or entice or endeavor to solicit or entice away from the Company any director,
officer, employee, agent or consultant of the Company, either on his own account
or for any person, firm, corporation or other organization, whether or not the
person solicited would commit any breach of such person’s contract of employment
by reason of leaving the Company’s service, or (iv) employ any person who was a
director, officer or employee of the Company, unless such person’s employment
was terminated by the Company, or any person who is or may be likely to be in
possession of any Confidential Information. Anything herein to the contrary
notwithstanding, the Executive shall not be precluded from working for an
enterprise that competes with the Company’s products on a de minimis basis (i.e.
the other company’s revenues attributable to such competing products amount to
less than 5% of such company’s total revenue, provided that Executive does not
participate, directly or indirectly, in the business operations of any division
or part of the company that manufactures and/or sells such competing product.

 

The requirements of subparagraph 8(a)(i) may be waived by the Company upon
written request by the Executive and not unreasonably withheld by the Company.

 

The parties hereto agree that if, in any proceeding, the court or other
authority shall refuse to enforce the covenants set forth in this Section 8
because such covenants cover too extensive a geographic area or too long a
period of time, any such covenant shall be deemed appropriately amended and
modified in keeping with the intention of the parties to the maximum extent
permitted by law.

 

7



--------------------------------------------------------------------------------

9. Injunctive Relief.

 

In the event that the Company seeks an injunction or similar equitable relief
for the breach or threatened breach of the provisions of Section 7 or 8 of this
Agreement, the Executive agrees that the Executive shall not use the
availability of arbitration in Section 14 hereof as grounds for the dismissal of
any such injunctive action.

 

10. Successors and Assigns, Indemnification.

 

10.1 Assignment by the Company. The Company shall require any successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. As used in this Section, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law and this Agreement shall be binding upon, and
inure to the benefit of, the Company, as so defined. The Company and the
Executive agree that the Company may assign this Agreement without the express,
written consent of the Executive.

 

10.2 Assignment by the Executive. The Executive may not assign this Agreement or
any part thereof without the prior written consent of a majority of the Board;
provided, however, that nothing herein shall preclude one or more beneficiaries
of the Executive from receiving any amount that may be payable following the
occurrence of his legal incompetency or his death and shall not preclude the
legal representative of his estate from receiving such amount or from assigning
any right hereunder to the person or persons entitled thereto under his will or,
in the case of intestacy, to the person or persons entitled thereto under the
laws of intestacy applicable to his estate. The term “beneficiaries”, as used in
this Agreement, shall mean a beneficiary or beneficiaries so designated to
receive any such amount or, if no beneficiary has been so designated, the legal
representative of the Executive (in the event of his incompetency) or the
Executive’s estate.

 

10.3 Indemnification. The Company shall indemnify the Executive in accordance
with its Certificate of Incorporation and/or its by-laws, as each may be amended
from time to time. The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering the Executive to the same extent
the Company covers its other officers and directors.

 

11. Governing Law.

 

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of New Jersey applicable
to contracts to be performed entirely within such state. In the event that a
court of any jurisdiction shall hold any of the provisions of this Agreement to
be wholly or partially unenforceable for any reason, such determination shall
not bar or in any way affect the Company’s right to relief as provided for
herein in the courts of any other jurisdiction.

 

8



--------------------------------------------------------------------------------

Such provisions, as they relate to each jurisdiction, are, for this purpose,
severable into diverse and independent covenants. Service of process on the
parties hereto at the addresses set forth herein shall be deemed adequate
service of such process.

 

12. Entire Agreement.

 

This Agreement contains all the understandings and representations between the
parties pertaining to the subject matter hereof and supersedes all undertakings
and agreements, whether oral or in writing, previously entered into by them.

 

13. Amendment, Modification, Waiver.

 

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing and signed by the Executive and by a
duly authorized representative of the Company other than the Executive. Except
as otherwise specifically provided in this Agreement, no waiver by either party
of any breach by the other party of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either party in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

14. Arbitration.

 

The Company and the Executive will attempt amicably to resolve disagreements and
disputes hereunder or in connection with the employment of the Executive by
negotiation. If the matter is not amicably resolved through negotiation, within
thirty (30) days after written notice from either party, any controversy,
dispute or disagreement arising out of or relating to this Agreement, or the
breach thereof, will be subject to exclusive, final and binding arbitration,
which will be conducted in Princeton, New Jersey, in accordance with the
National Rules for the Resolution of Employment Disputes, as amended, of the
American Arbitration Association. Either party may bring a court action to
compel arbitration under this Agreement or to enforce an arbitration award.

 

15. Notices.

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or at such other address as
such party may subsequently designate by like notice:

 

9



--------------------------------------------------------------------------------

If to the Company:

 

Church & Dwight Co., Inc.

469 N. Harrison Street

Princeton, NJ 08540

Attention: General Counsel

 

If to the Executive:

 

James R. Craigie

c/o Church & Dwight Co, Inc.

469 N. Harrison Street

Princeton, NJ 08540

 

16. Severability.

 

Should any provision of this Agreement be held by a court or arbitration panel
of competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been set forth herein.

 

17. Withholding.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive or his beneficiaries, including his
estate, shall be subject to withholding of such amounts relating to taxes as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation. In lieu of withholding such amounts, in whole or in part, the
Company, may, in its sole discretion, accept other provision for payment of
taxes as permitted by law, provided it is satisfied in its sole discretion that
all requirements of law affecting its responsibilities to withhold such taxes
have been satisfied.

 

10



--------------------------------------------------------------------------------

18. Survivorship.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CHURCH & DWIGHT CO., INC. By:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    James R. Craigie

 

11